Name: Council Regulation (EC) No 866/97 of 12 May 1997 amending Regulation (EEC) No 2658/87 as regards the preliminary provisions of the tariff and statistical nomenclature
 Type: Regulation
 Subject Matter: consumption;  tariff policy;  communications;  trade
 Date Published: nan

 16. 5 . 97 fENl Official Journal of the European Communities No L 124/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 866/97 of 12 May 1997 amending Regulation (EEC) No 2658/87 as regards the preliminary provisions of the tariff and statistical nomenclature with the latest round of negotiations within the frame ­ work of the GATT; whereas the trend in average prices in foreign trade should be taken into account; Whereas it is appropriate to amend Regulation (EEC) No 2658/87 in consequence , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas Section II D of the preliminary provisions of the combined nomenclature annexed to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (') provides for a standard rate of customs duty to be charged at the flat rate of 10 % ad valorem on goods sent in small consignments to private individuals or contained in travellers' personal luggage, provided that such importations are not of a commercial nature and that the total value of such goods does not exceed ECU 200 per consignment or per traveller; Whereas the flat rate of 10 % ad valorem has been fixed by Council Regulation (EEC) No 1544/69 of 23 July 1969 on the tariff applicable to goods contained in travellers personal luggage (2); whereas the ceiling of ECU 200 has been fixed by Regulation (EEC) No 131 5/88 (3); whereas these provisions have not been adjusted since then ; Whereas the average of the customs duty has decreased since 1969 and will reach 3,5 % in 1999 in accordance Article 1 In Section II D of the preliminary provisions of the combined nomenclature annexed to Regulation (EEC) No 2658/87, ' 10 % ' shall be replaced by '3,5 % ' and 'ECU 200 ' shall be replaced by 'ECU 350 '. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1997 . For the Council The President G. ZALM (') OJ No L 256, 7. 9 . 1987, p. 1 . Regulation as last amended by Regulation (EC) No 586/96 (OJ No L 84, 3 . 4 . 1996, p . 18). I1) OJ No L 191 , 5 . 8 . 1969, p. 1 . P) OJ No L 123 , 17. 5 . 1988 , p. 2 .